DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 43 and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 43 and 45 recite the phrases:  “the light emitter” and “the light receiver”, respectively.  However, Claim 1, from which Claims 43 and 45 depend, only requires that one of such elements is present, i.e., either a light emitter or a light receiver will satisfy the claim requirement.  Thus, it is unclear whether Claims 43 and 45 intend to recite a new limitation requiring a specific one of the emitter/receiver, or are merely conditional statements, e.g., “when
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 7, 15, 16, 19-21, 26, 29, 33, 37, 41, 45 and 46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ballif et al., WO 2015/155357 A1 (cited in the IDS of 9/24/2019; citations below are to the U.S. equivalent:  Ballif et al., US 2017/0123122).
Regarding Claim 1, Ballif discloses:  A system comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
one or both of a light emitter or a light receiver (incident light 10; Abstract and paragraph [0001] and FIGS. 1, 3-6, 8 of Ballif);
an optical filter adjacent one or both of the light emitter or the light receiver (infrared transmitting cover sheet 1 receives the incident light 10, wherein there is no 
wherein the optical filter comprises:
a wavelength selective scattering layer (scattering layer 220, and see also front sheet 210, “additional diffusing layer”, front sheet 310, and light diffusing layer 150; paragraphs [0093], [0101], [0117] and FIGS. 1-4, 7, 8 of Ballif);
wherein the wavelength selective scattering layer is configured to scatter visible light (scattering layer 220, front sheet 210, “additional diffusing layer”, front sheet 310, and light diffusing layer 150 are configured to scatter, disperse, or diffuse visible light; paragraphs [0079], [0088], [0093], [0101], [0117] and FIGS. 1-4, 7, 8 of Ballif); and
a wavelength selective reflecting layer (first multilayer 230 comprising a first interferential filter, and see also second multilayer 320 comprising a second interferential filter, and third multilayer 120 comprising a third interference multilayer, each configured for at least partial reflection; paragraph [0083], [0095], [0111] and FIGS. 1-6, 8 of Ballif);
wherein the wavelength selective reflecting layer has a predetermined transmission band configured to compensate for a color deviation in light emitted by the light emitter or received by the light receiver (the design of the interference multilayer, at least in terms of selection of materials, and additionally/alternatively optical path length, enables selection of a specific color appearance; paragraphs [0084], [0085], [0088], [0089], [0096], [0110] of Ballif).

Regarding Claim 2, Ballif discloses:  wherein the wavelength selective scattering layer is configured to transmit near-infrared light (infrared transmitting cover sheet 1 transmits infrared light, and thus, each of its layers necessarily are transmissive for at least a portion of infrared light; paragraphs [0010], [0078], [0088] of Ballif).

Regarding Claim 3, Ballif discloses:  wherein the predetermined transmission band is configured to compensate for the color deviation by shifting a scattered color towards a predetermined reference color (by absorbing a portion of the blue and green part of the visible spectrum, the reflected visible part of the spectrum, by said interferential filter, will comprise the whole visible spectrum, excluding said absorbed portion of blue and green light, so that the appearance of said interferential filter, seen by an observer positioned to the incident light side of said infrared transmitting cover sheet, is red, or brown, or a terracotta-like color because substantially only the red part of the incident visible light is reflected by said interferential filter; see also arranging at least one absorbing layer in said second interference multilayer which absorbs a portion of the incident visible light to provide specific metallic-like color appearances; and see also third encapsulant material 180 can be colored enlarging the gamma of possible colors by allowing the combination of absorption sheets 140 with colored encapsulants 180; paragraphs [0089], [0096], [0113], [0114] of Ballif).

Regarding Claim 6, Ballif discloses:  wherein the transmission band includes a narrow band centered at a wavelength between about 400 and about 600 nm (the design of the interference multilayer, at least in terms of selection of materials, and additionally/alternatively optical path length, enables selection of a specific color appearance; paragraphs [0083], [0084], [0085], [0088], [0089], [0096], [0110] of Ballif).

Regarding Claim 7, Ballif discloses:  wherein the wavelength selective reflecting layer has a transmittance below a predetermined threshold between a lower transmission band edge and an upper transmission band edge of the predetermined transmission band, and wherein the wavelength selective reflecting layer has a transmittance above the predetermined threshold beyond the lower and upper transmission band edges (a dip in transmittance level is shown at a wavelength range near about 1000 nm and 1400 nm in FIG. 11b of Ballif, and a dip in transmittance level is shown at a wavelength range near about 1400 nm in FIG. 19b of Ballif, and see also FIG. 10b of Ballif having various dips in transmittance which have higher transmittance values on either side of the dip).

Regarding Claim 15, Ballif discloses:  wherein one or both of the light emitter or the light receiver have an operating wavelength within a near-infrared range (incident light 10 may include infrared light for at least the reason that infrared transmitting cover sheet 1 is designed to transmit infrared light, and at least for the reason of its possible use in conjunction with an infrared photoconversion element or infrared sensitive device; paragraphs [0001], [0010], [0078], [0088], [0092], [0167] of Ballif).

Regarding Claim 16, Ballif discloses:  wherein the wavelength selective scattering layer transmits less than about 50% of incident visible light, and wherein the wavelength selective scattering layer transmits greater than about 50% of incident near-infrared light (transmission of at least 65% of incident near infrared light, and transmitting visible light lower than 20%; paragraphs [0017], [0018], [0069], [0070] of Ballif).

Regarding Claim 19, Ballif discloses:  wherein the wavelength selective scattering layer comprises an optical medium have a first refractive index, wherein the optical medium comprises a plurality of particles, wherein the plurality of particles has a second refractive index and an average particle size of less than about 5 .mu.m, and wherein an absolute difference between the first refractive index and the second refractive index is less than about 0.1 (microbeads 163 of light dispersion layer 160 may have a typical diameter between 0.5 .mu.m and 100 .mu.m and may comprise polymethylmethacrylate [refractive index of approximately 1.49], or polystyrene [refractive index of approximately 1.58], or polyethylene [refractive index of approximately 1.5], or silica [refractive index of approximately 1.47], or glass [refractive index of approximately 1.49], whereas the binder may comprise acrylic resin [refractive index of approximately 1.45], and thus a difference of refractive index may be approximately 0.1 or less; paragraphs [0101]-[0103] and FIG. 7 of Ballif).

Regarding Claim 20, Ballif discloses:  wherein the wavelength selective scattering layer comprises an optical medium having a first refractive index, wherein the optical medium comprises a plurality of particles, wherein the plurality of particles has a second refractive index and an average particle size of less than about 1 .mu.m, and wherein an absolute difference between the first refractive index and the second refractive index is less than about 0.2 (microbeads 163 of light dispersion layer 160 may have a typical diameter between 0.5 .mu.m and 100 .mu.m and may comprise polymethylmethacrylate [refractive index of approximately 1.49], or polystyrene [refractive index of approximately 1.58], or polyethylene [refractive index of approximately 1.5], or silica [refractive index of approximately 1.47], or glass [refractive index of approximately 1.49], whereas the binder may comprise acrylic resin [refractive index of approximately 1.45], and thus a difference of refractive index may be approximately 0.1 or less; paragraphs [0101]-[0103] and FIG. 7 of Ballif).

Regarding Claim 21, Ballif discloses:  wherein the wavelength selective scattering layer comprises an optical medium having a first refractive index, wherein the optical medium comprises a plurality of particles, wherein the plurality of particles has a second refractive index and an average particle size of less than about 0.5 .mu.m, and wherein an absolute difference between the first refractive index and the second refractive index is less than about 0.4 (microbeads 163 of light dispersion layer 160 may have a typical diameter between 0.5 .mu.m and 100 .mu.m and may comprise polymethylmethacrylate [refractive index of approximately 1.49], or polystyrene [refractive index of approximately 1.58], or polyethylene [refractive index of approximately 1.5], or silica [refractive index of approximately 1.47], or glass [refractive index of approximately 1.49], whereas the binder may comprise acrylic resin [refractive index of approximately 1.45], and thus a difference of refractive index may be approximately 0.1 or less; paragraphs [0101]-[0103] and FIG. 7 of Ballif).

Regarding Claim 26, Ballif discloses:  wherein the wavelength selective reflecting layer comprises a multilayer optical film (interferential multilayer 120a, second multilayer 320, multilayer 230; FIGS. 1-6, 8 of Ballif).

Regarding Claim 29, Ballif discloses:  further comprising a retroreflective layer adjacent the wavelength selective reflecting layer (light dispersion layer 160 may comprise microbeads 163; paragraph [0101] of Ballif).

Regarding Claim 33, Ballif discloses:  further comprising a wavelength selective absorbing layer, wherein the wavelength selective absorbing layer transmits visible wavelengths (absorption sheet 140 comprising absorbing substances that absorb at least a portion of said incident light, wherein said absorbing substances may be pigments or dyes, and may have different transparencies for red light versus blue light; paragraphs [0106]-[0110] and FIGS. 6, 8 of Ballif).

Regarding Claim 37, Ballif discloses:  wherein the optical filter comprises surface optical microstructures (scattering layer 220, front sheet 210, “additional diffusing layer”, front sheet 310, and light diffusing layer 150 are configured to scatter, disperse, or diffuse visible light, which may include structured surface 221a comprising surface nanofeatures 221, or micro-beads 163, or “rough surface”, or retro-reflective features embossed on surface; paragraphs [0079], [0088], [0093], [0101], [0116], [0117] and FIGS. 1-4, 7, 8 of Ballif).

Regarding Claim 41, Ballif discloses:  wherein the optical filter has a visible transmittance at 380-800 nm of less than 5% and a near-infrared transmittance at 830-900 nm of greater than 5% for wavelengths greater than 830 nm (a transmittance of less than 5% is shown in a wavelength range within 380-800 nm, and a transmittance of greater than 5% is shown for wavelengths greater than 830 nm; FIG. 19b of Ballif).

Regarding Claim 45, Ballif discloses:  wherein the optical filter is configured to at least partially shield the light receiver from visible wavelengths while substantially allowing the light receiver to receive near-infrared wavelengths (first multilayer 230 comprising a first interferential filter, second multilayer 320 comprising a second interferential filter, third multilayer 120 comprising a third interference multilayer, configured for at least partial reflection of the incident visible light and a substantially total transmission of said near-infrared part of the spectrum, thereby providing the shielding effect and infrared receiving effect to an underlying infrared sensitive device, e.g., infrared photoconversion element; paragraphs [0001], [0010], [0083], [0092], [0095], [0111] and FIGS. 1-6, 8 of Ballif).

Regarding Claim 46, Ballif discloses:  wherein the optical filter is configured to camouflage one or both of the light receiver or the light emitter from a visual perception (presenting a predetermined uniform color to an observer, positioned to the incident light side of .

Claims 1 and 43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyasaka, US 2017/0318239 (cited in the IDS of 9/24/2019).
Regarding Claims 1 and 43, Miyasaka discloses:  A system comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
one or both of a light emitter or a light receiver (within housing 4 of an optical device 100, an infrared-light emitting unit 2 may use a LED or a laser light source, see also infrared-light receiving unit 3; paragraphs [0141]-[0146] and FIG.18 of Miyasaka);
an optical filter adjacent one or both of the light emitter or the light receiver (optical member 10 [1] includes a base member 14, a selective reflection unit 13, and a scattering unit 12; paragraph [0046] and FIGS. 1, 18 of Miyasaka);
wherein the optical filter comprises:
a wavelength selective scattering layer (scattering unit 12; FIG. 1 of Miyasaka);
wherein the wavelength selective scattering layer is configured to scatter visible light (scattering unit 12 has a function of exhibiting scattering capability for visible light, which is larger in comparison to that for infrared light; paragraph [0049] and FIG. 1 of Miyasaka); and
a wavelength selective reflecting layer 
wherein the wavelength selective reflecting layer has a predetermined transmission band configured to compensate for a color deviation in light emitted by the light emitter or received by the light receiver (reflection and scattering of visible light 102 by the scattering unit 12 and the selective reflection unit 13 causes the optical member 10 to be viewed as colored, wherein a plurality of colors may be selected; paragraphs [0045], [0057], [0079], [0098], [0104] and FIGS. 1, 10, 20 of Miyasaka);
wherein the light emitter comprises a near-infrared LED or a near-infrared laser (infrared-light emitting unit 2 may use a LED or a laser light source; paragraph [0145] and FIG.18 of Miyasaka).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ballif.
Regarding Claim 17, Ballif does not appear to explicitly disclose:  wherein the wavelength selective scattering layer scatters greater than about 50% of incident visible light.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP 2144.05, Section II, Subsection A, citing In re Aller, 220 F.2d 454, 456; 105 USPQ 233, 235 (CCPA 1955).
In the present case, the general conditions of Claim 17 are disclosed in the prior art because Ballif discloses that scattering of visible light which impinges the interference multilayer at high angles of incidence increases its transmittance, wherein the transmitted visible light may be absorbed and converted in to electricity when a photo-electric conversion device is arranged to the infrared transmitting cover sheet (see, e.g., paragraph [0130] of Ballif).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the claimed minimum scattering of 50% for the device of Ballif, in order to maximize the production of electricity due to increasing the received light, as disclosed in paragraph [0130] of Ballif.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Ballif, or alternatively, as being unpatentable over Ballif in view of Chen et al., US 2015/0369433.
Regarding Claim 25, Ballif does not appear to explicitly disclose:  wherein the wavelength selective scattering layer has a visible haze of at least 25%.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP 2144.05, Section II, Subsection A, citing In re Aller, 220 F.2d 454, 456; 105 USPQ 233, 235 (CCPA 1955).
In the present case, the general conditions of Claim 25 are disclosed in the prior art because Ballif discloses the importance of hiding from an observer connecting elements, borders, or other non-esthetic features, and such appearance may accomplished by light scattering (see, e.g., paragraphs [0010], [0012], [0016], [0070], [0127] of Ballif).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the claimed minimum haze value in order to ensure the blocked or obscured view to an observer, as disclosed in paragraphs [0010], [0012], [0016], [0070], [0127] of Ballif.
Furthermore, Chen is related to Ballif with respect to infrared photoconversion devices.
Chen teaches:  wherein the wavelength selective scattering layer has a visible haze of at least 25% (optically diffusive layer can have an optical haze that is not less than about 40%, or not less than about 50%, or not less than about 60%, or not less than about 70%, or not less than about 80%, or not less than about 90%, or not less than about 95%; paragraphs [0032], [0049], [0052], [0057] of Chen).
It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the claimed minimum haze for the device of Ballif because such level of haze can support optical gain at specific angles, and enable selection of a white color appearance, as taught in paragraphs [0049], [0057] of Chen, wherein selection of 

Examiner Note – Consider Entirety of References
Although various text and figures of the cited references have been specifically cited in this Office Action to show disclosures and teachings which correspond to specific claim language, Applicant is advised to consider the complete disclosure of each reference, including portions which have not been specifically cited by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is 571-272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/RYAN S DUNNING/Primary Examiner, Art Unit 2872